DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2021 has been entered.
 	Claims 2, 3, 5, 6, 8-10, 13, 18-20, 22-25, 31, and 34 as amended are pending. 
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 112
Claims 2, 3, 5, 6, 8-10, 13, 18-20, 23, 24, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
Claims 2, 3, 5, 6, 9, 10, 13, 18-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0327629 (“Tomura”).
As to claims 13, 2, 3, 10, 18-20, and 24, Tomura teaches a curing agent (hardener composition) for epoxy resin. Tomura teaches the use of two amines (a1) an aromatic amine, and (a2) an aliphatic amine having an aromatic or cycloalkane ring (abstract). Tomura exemplifies as (a2) benzylethylenediamine (para. 0021), which is an amine of formula (I) where n is 0, and R is hydrogen as required by claims 13, 2, and 3. 
Tomura teaches that the aromatic amine (a1) is preferably an adduct of a polyamine and an epoxy resin (para. 0017). While not exemplified, Tomura teaches the adduct in particular with a diethyltoluenediamine, and 11-carbon polyamine (para. 0018), with bisphenol A epoxy (para. 0063), a diepoxide. The adduct example, while using a different primary diamine (4,4-diaminodiphenylmethane) is instructive because it reacts 150 g of bisphenol A epoxy resin (or less than 1 eq) with 8 eq of a diamine (para. 0063). As such, given that Tomura teaches reacting excess amines with the difunctional epoxy, it would be expected that the resulting adducted epoxy, having two epoxies adducted to the primary diamine, would have 6 amine hydrogens and a molecular weight well in excess of 200 g/mol, since the bisphenol A epoxy is calculated to have a mw of approximately 376 g/mol. Therefore, it would be 
Further, Tomura teaches that the amount of aromatic amine (which may be the epoxy amine adduct) and the aliphatic amine (that may be benzylethylenediamine of formula (I)) may be 10:90 to 90:10 (para. 0028), and thus Tomura suggests an amount of the formula (I) of 10 to 90 wt %, which is within the range of claim 1. Further, Tomura teaches a preferred range of 50/50 to 80/20 (para.0028), which is a range of 20 to 50 wt % of the amine of formula (I), which is within the ranges of claims 10, 18, and 19, and includes ranges where the aromatic amine (amine A) is greater than the amine of formula (I) as required by claim 20. As such, it would be obvious to a person of ordinary skill in the art to modify the composition of Tomura, using an epoxy adduct, including an epoxy adduct of the recited polyamine having the recited number of amine hydrogen, further including the amine of formula (I) and epoxy amine adduct within the recited ranges, as Tomura teaches the utility of diethyltoluenediamine as a suitable adduct.
As to claims 5 and 6, Tomura does not state the method of production of benzylethylenediamine. However, these limitations are construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, since the structure is the same, it is presumed to be prepared by the same process as recited.
As to claim 9, while not explicitly stated with the recited polyamine, Tomura does teach forming an adduct from 400 g of a 4,4-diaminodiphenylmethane (amine hydrogen equivalent of 200 g/eq) and 150 g of epoxy resin being difunctional having an equivalent of 188 g/eq, such that the polyamine and .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0327629 (“Tomura”) as evidenced by US 5,270,403 (“Mori”).
As to claim 34, Tomura teaches reacting the polyamine with bisphenol A epoxy (a diepoxide), specifically exemplifying Epiclon 850 (para. 0063), which as evidenced by Mori, 13:1-3 is diglycidyl ether of bisphenol A, and as such, the use of such resin in forming an adduct is an obvious modification of the composition of Tomura.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/341,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 12 recites a hardener for curing epoxy resin having the same structure as recited with 1 to 90 % by weight of the amine of formula I which includes n being 0, and R being the same as recited for claim 22, and an additional amine A having at least three hydrogens and a molecular weight of at least 200 g/mol that may be polyoxyalkylene diamine and triamine. Since copending claim 12 recites up to 90 % by weight of the hardener may be the amine of formula (I), copending claim 12 includes compositions including more of amine of formula (I) than of amine A. As such, a composition having n = 0 and a majority of amine (I) would be an obvious modification suggested by copending claim 12.


Claims 2, 3, 5, 6, 10, 13, 18-20, 24, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/341,853 in view of US 2018/0327629 (“Tomura”). 
As to claims 13, 24 and 34, copending claim 12 recites a hardener for curing epoxy resin having the same structure as recited with 1 to 90 % by weight of the amine of formula I which includes n being 0, and R being the same as recited for claim 13, and an additional amine A. Copending claim 12 recites that the amine A has at least three amine hydrogens and a MW of at least 200 g/mol not corresponding to formula (I) and which may be an adduct of polyamine with epoxide. 
Copending claim 12 does not recite that the adduct is from a polyamine of 2 to 12 carbon atoms and a monoepoxide or diepoxide free from polyether chains as required by claims 13 and 24, nor the recited diglycidyl ether of claim 34. However, Tomura teaches the use of arylaliphatic amines, including benzylethylenediamine which meets the recited formula (I), in conjunction with aromatic amines, and teaches that the aromatic amines may be adducts of polyamines and liquid epoxy resins (paras. 0017), including the use of diethyltoluenediamine (10 carbon atoms) and bisphenol A or bisphenol F epoxy resin (para. 0034), which are diepoxide resins having no polyether chains and are as required by claim 34. As such, Tomura teaches the utility of epoxy amine adducts, including adducts of the recited polyamine and epoxy resins, in conjunction with arylaliphatic amine as an epoxy curing agent. It would therefore be obvious to modify the composition of copending claim 12, including an amine of formula (I) with n = 0 as recited by copending claim 12, further including the recited epoxy amine adduct as taught by Tomura to be a suitable curing agent for room temperature curing with excellent adhesion.
As to claims 2 and 3, copending claim 12 recites that R may be hydrogen radical.

As to claim 9, while not explicitly stated with the recited polyamine, Tomura does teach forming an adduct from 400 g of a 4,4-diaminodiphenylmethane (amine hydrogen equivalent of 200 g/eq) and 150 g of epoxy resin being difunctional having an equivalent of 188 g/eq, such that the polyamine and diepoxide are reacted in a 2.5:1 ratio, or approximately 2:1. As such, given that Tomura teaches other polyamines such as diethyltoluenediamine, it would be an obvious modification to use such an amine with diepoxide in the approximate ratio.
As to claims 10 and 18-20, as discussed with respect to claim 13, copending claim 12 teaches 1 to 90 % of the amine of formula (I), which encompasses all of the ranges of claims 10, and 18, and 19. As such, given that copending claim 12 recites that the recited ranges are within the claimed range, the use of components in the range would be obvious. Further, since claim 12 teaches as little as 1 weight percent of the hardener is the formula (I) amine, the use of a composition having more of the amine A than the amine of formula (I) would be an obvious modification of the composition of copending claim 12.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art, including Tomura does not teach or suggest the combination of the recited amine of formula (I) with a cresyl glycidyl ether-polyamine adduct.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning the 112(a) rejections are unpersuasive. In particular, in the discussion of epoxy compounds used to form an adduct, there is no discussion of polyether chains, either positively or negatively. Therefore, although the specification includes compounds within the recited category, there is not sufficient support in the specification as filed for the category of polyepoxide compounds or monoepoxide compounds not having polyether chains. Applicant’s further note that the specification includes alkoxylated epoxide compounds is also unpersuasive. First, again, the specific examples, while falling into categories of having or not having polyether chains, does not provide support for the limitation; in addition, alkoxylated epoxides noted by applicant are in a listing of epoxy compounds suitable for a hardenable composition, not for the formation of an epoxy amine adduct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764